internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-103080-00 cc corp date date number release date index number distributing dsub1 dsub1sub1 dsub1sub2 gp unrelated partner dsub1sub3 dsub2 dsub2sub1 dsub2sub2 controlled csub1 shareholder shareholder shareholder state x business a business b plr-103080-00 business c business d functions n exchange year year date a b c d e f g h i dear this letter is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated date date date date date date and date the material submitted for consideration is summarized below distributing a state x corporation is the common parent of an affiliated_group filing a consolidated federal_income_tax return distributing is a holding_company and its plr-103080-00 businesses are conducted through its direct and indirect subsidiaries and joint ventures distributing has a single class of common_stock outstanding which is widely held and publicly traded on the exchange shareholder shareholder and shareholder the specified shareholders collectively hold approximately a which is less than of the outstanding common_stock of distributing controlled is a subsidiary of distributing controlled a state x corporation is a holding_company with two classes of outstanding_stock which are class a and class b voting common_stock the class b shares have b votes per share the class a shares have c votes per share the class a and class b shares otherwise contain identical terms distributing owns all of the class b shares which represent approximately d which is greater than of the vote and e of the value of controlled’s stock the class a shares representing approximately f percent of the vote and g of the value of controlled’s stock are widely held and publicly traded on the exchange distributing owns of dsub1 which owns of dsub1sub1 and dsub1sub2 dsub1sub1 is a general_partner in gp a general_partnership gp operates business a dsub1sub2 is the other general_partner in gp dsub1sub2 acquired it sec_50 general_partnership interest in gp in two separate transactions in year the first day of which was less than five years from the date of this letter and year from unrelated partner which had been a general_partner in gp for many years dsub1sub2 acquired an h interest in gp in year and the remainder of it sec_50 interest in year during the period that unrelated partner was a partner in gp with dsub1sub1 all personnel performing management or operational functions for gp were either employees of dsub1sub3 some of whom were also officers of dsub1sub1 or were representatives of unrelated partner during such period and at all times since dsub1sub3 was and has been a member of distributing's consolidated_group during such period unrelated partner and dsub1sub1 had equal say in making policy decisions and in the overall supervision of gp the day-to-day management of functions n of gp’s business a and the day-to-day supervision direction and control of the personnel who performed functions n was done exclusively by officers of dsub1sub1 and employees of dsub1sub3 since dsub1sub2's acquisition of an h interest in gp from unrelated partner in year officers of dsub1sub1 have performed full-time management functions for business a of gp including the day-to-day supervision direction and control of all of the personnel performing the operational functions for business a of gp since that time the operational functions of business a of gp have been performed depending on the year by either employees of gp employees of dsub1sub3 or plr-103080-00 employees of another member of distributing’s consolidated_group in all cases where employees of affiliates of dsub1sub1 performed services for gp gp was charged for such services distributing owns of dsub2 which owns of dsub2sub1 and of dsub2sub2 dsub2sub1 is engaged in business b dsub2sub2 is engaged in business c the operation and management of business a has been conducted as described above for each of the past five years business b has been conducted by dsub2sub1 for each of the past five years business c has been conducted by dsub2sub2 for each of the past five years controlled owns of the stock of csub1 csub1 conducts business d which it has conducted for each of the past five years information has been submitted indicating that business a business b business c and business d each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years with respect to business a the information submitted indicates that dsub1sub1 has been engaged in an active trade_or_business within the meaning of sec_355 of the internal_revenue_code for each of the past five years under the principles of revrul_92_17 1992_1_cb_142 and revrul_79_394 1979_2_cb_141 amplified by revrul_80_181 1980_2_cb_121 distributing needs to generate additional capital to grow its businesses distributing has submitted a letter from an investment banker advising distributing that its borrowing capacity would be increased if the business of controlled were spun off to the shareholders of distributing accordingly distributing has proposed the following transaction the proposed transaction distributing will distribute all of its holdings of class b common_stock of controlled to the shareholders of distributing other than the specified shareholders pro_rata in accordance with their relative ownership of distributing’s common_stock the specified shareholders will receive additional shares of distributing’s common_stock in lieu of class b stock of controlled after the transaction both the class a shares and class b shares of controlled will be listed on the exchange prior to the proposed transaction distributing and controlled will have taken steps to reorganize certain of their subsidiaries the following transactions will occur prior to the proposed transaction the internal restructuring i dsub1sub1will be converted into a state x single-member limited_liability plr-103080-00 company llc ii iii iv v vi dsub1 will be converted into an llc dsub1sub2 will be converted into an llc as a result gp will terminate dsub2 will be converted into an llc dsub2sub1 will be converted into an llc dsub2sub2 will be converted into an llc vii csub1 will be converted into an llc the taxpayer has represented that the conversions above will each be treated as non-taxable liquidations under sec_332 and that all of the resulting llcs will be disregarded as entities separate from their respective owners for federal_income_tax purposes under sec_301_7701-3 the following representations have been made concerning the proposed transaction a b c as of date controlled owed distributing approximately dollar_figurei which is evidenced by a note the note was not issued to distributing at a discount such debt did not arise in connection with a transfer of assets from distributing to controlled such debt was issued in order to provide controlled the funds required to expand business d except for this intercorporate debt which will remain outstanding after the proposed transaction and any possible claims under the tax allocation agreements no intercorporate debt will exist between distributing and controlled at the time of or after the proposed transaction the interest and payment terms of the note are at fair_market_value the indebtedness owed by controlled to distributing after the proposed transaction will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing controlled gp dsub1sub1 dsub2sub1 dsub2sub2 and csub1 and csub1's predecessors is representative of each company’s present operations and with regard to each such company there have been no substantial operational changes since the date of the last financial statements submitted plr-103080-00 d e f g h i j k following the proposed transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their respective separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to enable distributing to increase its borrowing capacity in order to fund its capital needs to grow its businesses the proposed transaction is motivated in whole or in substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any other shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate distributing or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the proposed transaction except in the ordinary course of business immediately before the proposed transaction items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore to the extent that distributing has an excess_loss_account with respect to controlled or any of the direct or indirect subsidiaries of controlled such excess_loss_account will be included in income immediately before the proposed transaction payments made in connection with all continuing transactions between distributing and its affiliates on the one hand and controlled and its affiliates on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately after the proposed transaction the gross assets of the businesses that are actively conducted by distributing within the meaning of sec_355 will have a fair_market_value of at least of the total fair_market_value of distributing’s gross assets plr-103080-00 l m immediately after the proposed transaction the gross assets of the business that is actively conducted by controlled within the meaning of sec_355 will have a fair_market_value of at least of the total fair_market_value of controlled’s gross assets the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled n distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and the representations set forth above we hold as follows distributing will recognize no gain_or_loss upon its distribution of all of its controlled stock under the proposed transaction sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon their receipt of the stock of controlled sec_355 the basis of the distributing stock and the controlled stock in the hands of the shareholders of distributing other than the specified shareholders after the distribution will be the same as the basis of the distributing stock held by them immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by the distributing shareholders will include the holding_period of their distributing stock with respect to which the distribution was made provided that such distributing stock was held as a capital_asset on the date of the proposed transaction sec_1223 as a result of the proposed transaction the earnings_and_profits of distributing and controlled will be allocated between distributing and controlled pursuant to sec_312 and sec_1_312-10 and sec_1_1502-33 payments made between any of distributing controlled or their subsidiaries under the tax allocation agreements between them regarding tax_liabilities that i have arisen or will arise for a taxable_period ending before the proposed plr-103080-00 transaction or ii will not become fixed and ascertainable until after the proposed transaction will be treated as occurring immediately before the proposed transaction no amount of gain_or_loss will be included in the income of the specified shareholders upon the receipt of additional distributing stock sec_305 the basis of the distributing stock held by each specified shareholder immediately after the proposed transaction will equal the basis of the distributing stock held before the proposed transaction allocated between the distributing stock held before the proposed transaction and the distributing stock received in the proposed transaction in proportion to the fair_market_value of each sec_307 and sec_1_307-1 the holding_period of the distributing stock received by the specified shareholders in the proposed transaction will include the period during which each specified shareholder held the distributing stock on which the distributing stock will be distributed sec_1223 we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no rulings were requested and no opinion is expressed concerning the tax treatment of any of the transactions in the internal restructuring described above or whether the dollar_figurei debt owed by controlled to distributing is debt or equity this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to your authorized representatives pursuant to the powers of attorney on file in this office sincerely yours associate chief_counsel corporate by michael j wilder assistant to the branch chief branch
